PER CURIAM.
As the substance of the order under review is an order setting aside a default (not a default judgment), the appeal is dismissed for want of an appealable order. Doctor’s *549Hosp. of Hollywood, Inc. v. Madison, 411 So.2d 190, 192 (Fla.1982); Picardi v. De Mar Rio y Lago, 555 So.2d 1301, 1302 (Fla. 3d DCA 1990); Broward Employment & Training Admin. v. Community Partnership Program, Inc., 422 So.2d 1101 (Fla. 4th DCA 1982); Yates v. Roller Skating Rinks, Inc., 379 So.2d 1333 (Fla. 5th DCA 1980); Security Motors, Inc. v. Fiat Motors of N. Amer., Inc., 373 So.2d 396 (Fla. 1st DCA 1979); Praet v. Martinez, 367 So.2d 657 (Fla. 3d DCA 1979); Liebman v. Sportatorium, Inc., 374 So.2d 1124 (Fla. 4th DCA 1979). Because there is an adequate remedy by appeal at the conclusion of the case, certiorari is denied. See Liebman, 374 So.2d at 1124; see also Broward Employment & Training Admin., 422 So.2d at 1101; Yates, 379 So.2d at 1334; Praet, 367 So.2d at 658 n. 1.
Appeal dismissed; certiorari denied.